
	
		I
		111th CONGRESS
		1st Session
		H. R. 2668
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Murphy of
			 Connecticut (for himself, Mr. Braley of
			 Iowa, and Mr. Welch)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the offering of an American Trust Health
		  Plan to provide choice in health insurance options so as to ensure quality,
		  affordable health coverage for all Americans.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Choice in Health Options
			 Insures Care for Everyone (CHOICE) Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of American Trust Health Plan;
				administrative structure.
					Sec. 3. Finances.
					Sec. 4. Eligibility and enrollment.
					Sec. 5. Providers.
					Sec. 6. Benefits.
					Sec. 7. Premiums.
				
			2.Establishment of
			 American Trust Health Plan; administrative structure
			(a)In
			 generalThere is established
			 an American Trust Health Plan (in this Act referred to as the American
			 Trust Health Plan or the Plan) or to provide for the
			 offering to eligible individuals of health benefits coverage throughout the
			 United States, including its territories.
			(b)Compliance with
			 requirements
				(1)In
			 generalThe American Trust
			 Health Plan shall comply with all requirements that are applicable with respect
			 to other health benefits plans to be offered through a National Health
			 Insurance Exchange (as defined in subsection (e)), including (as specified in
			 this Act) minimum benefit and cost-sharing requirements and premium rating
			 requirements.
				(2)Exemption from
			 State insurance regulationsAs a Federal health program, the American
			 Trust Health Plan is not required to comply with the insurance regulations of
			 the States to the extent health benefits plans offered through the National
			 Health Insurance Exchange are exempt from such regulations.
				(3)Satisfaction of
			 individual mandate requirementAn individual’s enrollment with
			 the Plan shall be treated as satisfying any requirement under Federal law for
			 the individual to demonstrate enrollment in health insurance or benefits
			 coverage.
				(c)Plan
			 Administration
				(1)AdministratorThe American Trust Health Plan shall be
			 administered by an Office of American Trust Health Administration (in this Act
			 referred to as the Office) within the Department of Health and
			 Human Services. The Office shall be headed by an Administrator (in this Act
			 referred to as the Administrator) who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(2)CompensationThe
			 Administrator shall be entitled to compensation at the level II of the
			 Executive Schedule (under section 5313 of title 5, United States Code).
				(3)LimitationThe
			 Administrator and the Office shall not participate in the administration of any
			 regulation regarding the health insurance market or in the administration of
			 the National Health Insurance Exchange.
				(4)General
			 authorityThe Administrator shall have the same general
			 authorities with respect to personnel and operations of the Office as the heads
			 of other agencies and departments of the Federal Government have with respect
			 to such agencies and departments.
				(d)Advisory
			 Board
				(1)In
			 generalThe Administrator shall be advised by an Advisory Board
			 (in this Act referred to as the Advisory Board) composed of 7
			 individuals appointed by the President. The President shall nominate
			 individuals to serve on the Advisory Board in a manner that provides for
			 inclusion on the Board of individuals who—
					(A)represent the interests of patients or
			 consumers;
					(B)represent the interests health care
			 providers, at least one of whom is a physician; and
					(C)are experts in
			 health care quality measurements and reporting.
					(2)DutiesThe
			 Advisory Board shall advise the Administrator regarding the operation of the
			 American Trust Health Plan and the Administrator shall consult with the
			 Advisory Board not less often than quarterly and before making any annual
			 changes in benefits under Plan.
				(3)Terms,
			 compensation, chair, meetings, etcThe provisions of paragraphs
			 (2)(D), (3), (4), (5), and (6) of section 1805(c) of the Social Security Act
			 (42 U.S.C. 1395b–6(c)) shall apply with respect to the Advisory Board and the
			 President under this section in the same manner as such provisions apply to the
			 Medicare Payment Advisory Commission and the Comptroller General, respectively,
			 under section 1805 of such Act.
				(4)FinancingWithin
			 the budget established for the operation of the Plan, the Administrator shall
			 provide for payment for the costs of operation of the Advisory Board.
				(e)National Health
			 Insurance Exchange definedIn this Act, the term National
			 Health Insurance Exchange means a mechanism established or recognized
			 under Federal law for coordinating the offering of health benefits coverage to
			 individuals in the United States (and includes such a mechanism that may be
			 operated at a State or regional level) through the establishment of standards
			 for benefits and cost-sharing and for premiums for such health benefits
			 coverage.
			3.Finances
			(a)Self-financingThe American Trust Health Plan shall be
			 financially self-sustaining insofar as funds to operate the Plan, including
			 costs of benefits, administration, and marketing, shall be derived from
			 premiums for individuals enrolled under the Plan. The Plan is eligible to
			 accept subsidies, including subsidies for the enrollment of such individuals,
			 in the same manner and to the same extent as other health benefits plans
			 offered through a National Health Insurance Exchange are eligible to accept
			 subsidies.
			(b)Contingency
			 reserveThe Administrator shall establish and fund a contingency
			 reserve for the Plan in a form similar to that of a contingency reserve for
			 health benefits plans under the Federal Employees Health Benefits Program under
			 chapter 89 of title 5, United States Code.
			4.Eligibility and
			 enrollment
			(a)Eligibility
				(1)In
			 generalAny individual who is made eligible to purchase coverage
			 with a health benefits plan through the National Health Insurance Exchange is
			 eligible to enroll with the American Health Trust Plan.
				(2)Employer
			 enrollmentTo the extent
			 provided by the National Health Insurance Exchange with respect to health
			 benefits coverage offered through the Exchange, employers are eligible to
			 purchase coverage for, and enroll their employees and dependents with, the
			 Plan.
				(b)Annual open
			 enrollment periodThe Administrator shall determine a yearly
			 period of open enrollment for eligible individuals of not less than four
			 consecutive weeks. Such a period shall be consistent with any similar annual
			 open enrollment period established by the National Health Insurance Exchange
			 for health benefits plans offered through the Exchange.
			(c)Notices of
			 significant changes
				(1)In
			 generalNo significant change shall be made under the Plan except
			 with public notice and on an annual basis and consistent with rules established
			 by the National Health Insurance Exchange for health benefits coverage offered
			 through the Exchange.
				(2)Significant
			 change definedIn this subsection, the term significant
			 change includes any change in benefits, copayments, deductibles, or
			 premiums.
				5.Providers
			(a)Access to
			 medicare provider network
				(1)In
			 generalExcept as provided in paragraph (2), any health care
			 provider that is eligible for and accepts reimbursement for services under the
			 Medicare program under title XVIII of the Social Security Act (in this section
			 referred to as the Medicare) shall, as a condition of continuing
			 to participate under such program, also participate under the American Health
			 Trust Plan.
				(2)ExceptionParagraph
			 (1) shall not be construed as requiring a provider to accept new patients due
			 to bona fide capacity limitations of the provider.
				(b)Reimbursement
			 levels
				(1)In
			 generalThe Administrator shall provide for payment to health
			 care providers for covered services at rates not less, on average and in the
			 aggregate nationally, than 105 percent of the payment rates recognized for such
			 services (or substantially similar services) under Medicare. In the case of
			 those services which are covered under the Plan but are not covered under
			 Medicare, the Administrator shall seek to apply payment rates and methodologies
			 similar to those described in the previous sentence.
				(2)AdjustmentThe
			 Administrator, in determining the competitiveness of the Plan within different
			 markets and compared to other health benefits plans offered through the
			 National Health Insurance Exchange, may increase the payment rates for health
			 care providers above the rate otherwise provided under paragraph (1).
				(3)GPCI
			 floorsIn applying paragraph (1), the work and practice expense
			 geographic indices applied under section 1848(e)(1) of the Social Security Act
			 for any locality shall not be less than 1.00.
				(c)Adoption of
			 Medicare reformsThe Plan may
			 adopt Medicare system delivery reforms that provide patients with a coordinated
			 system of care and make changes to the provider payment structure.
			6.Benefits
			(a)In
			 generalThe Administrator
			 shall specify the benefits to be provided under the Plan consistent with this
			 section and in consultation with the Advisory Board.
			(b)Minimum benefit
			 levelThe Plan may offer
			 coverage with differing benefit levels so long as such benefits and levels are
			 consistent with the benefits and levels of benefits required to be offered by
			 health benefits plans under the National Health Insurance Exchange, and shall
			 include the offering of at least one benefit level which closely reflects the
			 lowest benefit level that may be offered by a health benefits plan through such
			 Exchange.
			7.Premiums
			(a)In
			 generalThe Administrator
			 shall specify the levels of premiums for coverage under the Plan so long as
			 they—
				(1)are based upon a
			 system of rating that is consistent with rating rules that is established for
			 health benefits plans offered through the National Health Insurance
			 Exchange;
				(2)do not take into
			 account health status related factors for any individual enrollee; and
				(3)are designed to
			 provide sufficient funds to meet the requirement of section 3(a).
				(b)Rating
			 rulesTo the extent permitted
			 for health benefits plans offered through the National Health Insurance
			 Exchange, the premiums for the Plan shall vary based on geographic area and
			 family size and may vary based on tobacco usage of an enrollee or other factors
			 permitted for health benefits plans offered through the Exchange.
			
